DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.
Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites “the layer exhibits a fireproofing behavior wherein a temperature of the layer, when subjected to a flame temperature 1100°C flame for 15 minutes, is lower than 60°C,” which appears to be in poor grammatical form.  The examiner suggests changing this portion of the claim to “the layer exhibits a fireproofing behavior wherein a temperature of the layer, when subjected to a flame having a temperature of 1100°C  for 15 minutes, is lower than 60°C,” which appears to overcome this issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In the last 2 paragraphs, claim 1 recites, in relevant portions, “the support forms a flange adjacent the layer … the support protects the layer from damage …” Earlier in the claim, the earth silicate material and the alumina are defined as each forming a layer.  Therefore, there are at least two layers identified in the claim.  Therefore, the claim is indefinite because it is not clear to which layer (or layers) the generally claimed “the layer” is referring.  To further prosecution, the examiner is interpreting the intent of the applicant was to have the scope of the generally claimed “the layer” to represent either “the layer of earth silicate material” or “the layer of alumina.” 	In the last paragraph, claim 19 recites “the layer exhibits a fireproofing behavior wherein a temperature of the layer …” Earlier in the claim, the earth silicate material and the alumina are defined as each forming a layer.  Therefore, there are at least two layers identified in the claim.  Therefore, the claim is indefinite because it is not clear to which layer (or layers) the generally claimed “the layer” is referring.  To further 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 1-4, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. US 2012/0107547 (hereinafter “Fernando”), in view of United States Patent Number 5, 421,133 (hereinafter “Berdan”), and, in the alternative, further in view of a website article titled “General thermal requirements” from boeingconsult.com (hereinafter “Boeing”).Regarding claims 1, 6, 9 and 10 	Fernando teaches a multilayer thermal insulation composite (fireproof and thermal insulator product) for fire protection applications (abstract).  Fernando teaches the composite comprises a fibrous insulation layer, and at least one inorganic heat absorbing layer disposed on one side of the fibrous insulation layer (Id).   	Fernando teaches the fibrous insulation layer may comprise conventional heat resistant inorganic fibers (paragraph [0027]).  Fernando also teaches conventional heat resistant inorganic fibers includes mineral wool fibers, such as fibers that comprise alumina (paragraphs [0027] and [0028]).  The fibrous insulation layer taught by Fernando corresponds to the claimed alumina.   	Fernando teaches the at least one inorganic heat absorbing layer comprises at least one of an endothermic layer or an intumescent layer (paragraph [0025]).  Fernando teaches suitable heat resistant inorganic fibers that may be used in the endothermic layer include alkaline earth silicate fibers (paragraph [0064]).  The at least one inorganic heat absorbing layer taught by Fernando corresponds to the claimed st half of page 3).  In other words, as the thickness of the material increases, the thermal resistance of the material also increases.  Therefore, absent a showing of criticality with respect to the thicknesses of the fibrous insulation layer (alumina) and the at least one inorganic heat absorbing layer (earth silicate material) (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate thickness for each of the fibrous insulation layer (alumina) and the at least 22 are attached to joists of ceiling structures (main structure to be protected) by any suitable means, such as by staples (means for attachment of the product to the main structure to be protected) (column 1, lines 9 and 10, and column 3, lines 64-68), which corresponds to a means for attachment passing through the flange. 	Fernando and Berdan are analogous inventions in the field of insulating products.  It would have been obvious to one skilled in the art at the time of the invention to modify the at least one superinsulation layer (support) of Fernando with the flanges and staples disclosed by Berdan to permit the thermal insulation composite to be secured to and Regarding claim 2 	In addition, Fernando teaches a scrim layer (cover) disposed around the multilayer thermal insulation composite (abstract).Regarding claim 3 	In addition, Fernando teaches the scrim layer (cover) totally encapsulates the composite (paragraph [0095]), where the composite corresponds to the part constituted by the material combination of the earth silicate and the alumina.Regarding claim 4 	In addition, Fernando teaches the scrim layer (cover) is a scrim made from fiberglass (glass fiber), nylon, or polyester mesh (paragraph [0095]).  Fernando also teaches the scrim may be disposed within an adhesive layer, where the adhesive or binder comprises organic plastics (paragraphs [0052], [0053], and [0097]), which corresponds to the cover being a plastic film.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando, and, in the alternative, further in view of Boeing.Regarding claim 19	Fernando teaches a multilayer thermal insulation composite (fireproof and Id).   	Fernando teaches the fibrous insulation layer may comprise conventional heat resistant inorganic fibers (paragraph [0027]).  Fernando also teaches conventional heat resistant inorganic fibers includes mineral wool fibers, such as fibers that comprise alumina (paragraphs [0027] and [0028]).  The fibrous insulation layer taught by Fernando corresponds to the claimed alumina.   	Fernando teaches the at least one inorganic heat absorbing layer comprises at least one of an endothermic layer or an intumescent layer (paragraph [0025]).  Fernando teaches suitable heat resistant inorganic fibers that may be used in the endothermic layer include alkaline earth silicate fibers (paragraph [0064]).  The at least one inorganic heat absorbing layer taught by Fernando corresponds to the claimed earth silicate material. 	Therefore, Fernando teaches the composite which comprises the fibrous insulation layer, and the at least one inorganic heat absorbing layer disposed on one side of the fibrous insulation layer (abstract) corresponds to the claimed feature requiring the earth silicate material and the alumina are each formed as a layer. 	Fernando also teaches the multiple layers of the multilayer thermal insulation composite may be affixed to each other with at least one of an adhesive, needle bonding, or stitching (paragraph [0024]), which corresponds to the alumina being bonded to the earth silicate material.	In addition, Fernando teaches resilient composites in a range of thicknesses can st half of page 3).  In other words, as the thickness of the material increases, the thermal resistance of the material also increases.  Therefore, absent a showing of criticality with respect to the thicknesses of the fibrous insulation layer (alumina) and the at least one inorganic heat absorbing layer (earth silicate material) (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate thickness for each of the fibrous insulation layer (alumina) and the at least one inorganic heat absorbing layer (earth silicate material) through routine experimentation in order to achieve the desired thermal resistance of each respective .
Response to Arguments
Applicant’s arguments, see Item “II. B.” starting on page 6, filed 15 July 2021, with respect to the rejection of claim 1 under 35 USC §103 as being unpatentable over Fernando have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the additional consideration of Berdan.
Applicant's arguments filed 15 July 2021 have been fully considered but they are not persuasive.  	The applicant argued the Office failed to establish that Boeing recognizes a nexus between layer thicknesses and a fireproofing material, and the prior art must Ex Parte Morey, Appeal 2018-005633 (P.T.A.B. Jul. 2, 2020)) (hereinafter “Morey”) to bolster this position.  However, upon review of Morey, the examiner notes that the board decision does not recognize that the applicant may identify the so-called “relevant property.”  On the contrary, the decision from Morey appears to require a clear nexus between the claimed parameter and the relevant property or result.  In other words, the result-effective variable should not be based on other cause-and-effect relationships that could necessarily lead to the claimed parameter through routine optimization.  Morey, at page 7.  This is not applicable in the instant case because there is a clear nexus between the thicknesses of the claimed layers (parameters) and the thermal resistance (relevant property or result) based on the teachings highlighted by the Boeing reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 2016/0215997 teaches an insulation panel assembly which utilizes an attachment means which extends through a flange (abstract, paragraph [0079], and Figure 3). 	USPN 5,582,905 teaches insulation batts which are formed with encompassing layers which provide attachment flanges 22 to the batt assembly (abstract, column 6, lines 35-48, and Figures 4a and 4b) 	USPN 4,952,441 teaches various piece of prior art where flanges are known to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783